NOTICE OF ALLOWANCE
Information Disclosure Statement
The information disclosure statement filed 3/24/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The IDS contains Non-Patent Literature of a Japanese Office Action issued on 1/26/2021 which cites the Foreign Patent Document on the IDS. The Japanese Office Action is not in English and no concise explanation of relevance is included.

REASONS FOR ALLOWANCE
Claims 1-13 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a pressure sensitive adhesive composition comprising an acrylic polymer and crosslinking agent satisfying the Relational Formulas 1 and 2: [Relational Formula 1] 0 ≤ X ≤ 100, [Relational Formula 2] Y1 = α1 x X – β1 wherein, in Relational Formulas 1 and 2, X represents sweep frequency (Hz), Y1 represents a storage modulus (Pa) of the pressure-sensitive adhesive composition after curing as measured at a temperature of -20 0C and a strain of 1 %, α1 is 15 x104 to 45 x104, and β1 is 40 x104 to 90x104.
Claims 2-13 depend from claim 1 and therefore contain the limitations of claim 1.

Relevant prior art includes Daniels (EP 0990688), Hayes (US 2008/0200718), Hayashi (US 2011/0057331), Sugo (US 2011/0256666), Amano (US 2012/0061805), Lee (KR2016-0083583) (citations are made to the translation and the Table in the original).
Daniels teaches pressure sensitive adhesives which have a tensile storage modulus at 1 Hz that ranges from 1 times 106 dyn/cm2 to 4 times 109 dyn/cm2 at -20˚C (abstract, Figure). This corresponds to a tensile storage modulus of 1 x 105 Pa to 4 x 108 Pa. At 1 Hz, the highest a storage modulus can be to be to meet the Relational Formulas 1 and 2 is 50,000 Pa which is outside the range of Daniels. Additionally, the polymers of Daniels are vinyl acetate ethylene copolymers which are not acrylic polymers.
Hayes teaches polymers (abstract) which can be used as adhesives (¶ 49) and which have a measure a storage modulus at -20˚C of 1.4E+08 (1.4x108) Pa (Table 5). However, Hayes fails to teach the sweep frequency of the storage modulus, and therefore, the storage modulus is not able to satisfy the claimed Relational Formulas 1 and 2 which require a sweep frequency. Additionally, the polymers of Hayes are derived from isocyanates/thioisocyanate with an amine, alcohol or thiol (abstract) and are in the broad class of polyurethanes and not acrylic polymers.
Hayashi teaches a film having an adhesive layer  (abstract) where the tensile storage modulus is 0.1-10 GPa at -20 to 30˚C (¶ 60). The adhesives of Hayashi include an acrylic ester polymer (¶ 131). However, the storage modulus of Hayashi is measured over a temperature range with a temperature rise rate of 10˚C/min (¶ 169) and does not correspond to the storage modulus recited in the instant claim at the single temperature of -20˚C.
Sugo teaches a storage modulus at -20˚C and 10 Hz ranging from 2720 MPa to 3990 MPa (Table 1) or 2000-4000 MPa. Sugo teaches the composition includes an acrylic acid ester 
Amano teaches a storage modulus at -20˚C and 1 Hz ranging from 0.1-10 GPa (¶ 9) and can include acrylic polymers (¶ 45). However, a storage modulus of 0.1-10 GPa corresponds to 100,000,000-10,000,000,000 Pa. At 1 Hz, the highest a storage modulus can be to be to meet the Relational Formulas 1 and 2 is 50,000 Pa which is outside the range of Amano. In other words, the storage modulus of Amano fails to meet the Relational Formulas 1 and 2.
Lee teaches an adhesive film and optical member (¶ 1) which can fold (¶5) and includes acrylic polymers (¶ 10). Lee teaches inventive examples which have a storage modulus at -20˚C and 1 Hz (¶ 157) of 80 KPa to 200 Kpa (Table 2 of the original). At 1 Hz, the highest a storage modulus can be to be to meet the Relational Formulas 1 and 2 is 50,000 Pa which is outside the range of Lee. In other words, the storage modulus of Lee fails to meet the Relational Formulas 1 and 2.
The instant claims recite a composition which satisfies the Relational Formulas 1 and 2 of claim 1 with respect to the storage modulus. This property is not necessarily present as the prior art presents numerous examples that do not meet the claimed Relational Formulas. Furthermore, the specific acrylic polymers used in the instant specification are not present in the prior art. Therefore, an inherency position is not proper.
Applicant filed a Terminal Disclaimer under 37 CFR 1.321 of copending Application 16/784,060 which overcame the Obviousness Double Patenting rejection over Application 16/784,060.

Because a pressure sensitive adhesive composition comprising an acrylic polymer and crosslinking agent satisfying the Relational Formulas 1 and 2: [Relational Formula 1] 0 ≤ X ≤ 100, [Relational Formula 2] Y1 = α1 x X – β1 wherein, in Relational Formulas 1 and 2, X represents sweep frequency (Hz), Y1 represents a storage modulus (Pa) of the pressure-sensitive adhesive composition after curing as measured at a temperature of -20 0C and a strain of 1 %, α1 is 15 x104 to 45 x104, and β1 is 40 x104 to 90x104 of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT C BOYLE/Primary Examiner, Art Unit 1764